Case: 10-30698 Document: 00511421258 Page: 1 Date Filed: 03/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 23, 2011

                                     No. 10-30698                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



FLOYD P. DONLEY, SR.,

                                                          Plaintiff - Appellant

v.

ALLEN ORDENEAUX, III, Officer, Amite City Police; JOEY PHILLIPS,
Officer; DOMINIC CUTI, Sergeant; JERRY TRABONA, Police Chief; TED
SIMMONS, Captain,

                                                          Defendants - Appellees




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-cv-6422


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff Floyd P. Donley, Sr., proceeding pro se, filed this § 1983 action
against various officers of the Amite City Police Department and the Tangipahoa
Fire Department in Amite, Louisiana, stemming from his 2008 arrest for

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30698 Document: 00511421258 Page: 2 Date Filed: 03/23/2011



                                     No. 10-30698


battery. The district court granted summary judgment to the officers on the
basis of qualified immunity. We AFFIRM.
                                 I. BACKGROUND
       Donley, a disabled U.S. veteran nearing 80 years old, visited Hudson’s Dirt
Cheap Store in Amite on September 24, 2008, to photograph what he believed
to be physical safety hazards lurking in the facility.              He had previously
complained of these hazards to the store’s management.                Shortly after his
arrival, store personnel asked Donley to leave. Donley allegedly refused to do
so, and a brief scuffle ensued in which Donley allegedly struck the store
manager, Velma Hingle, and the security guard, Allan Spallinger. Someone
called the police, and Officers Allen Ordeneaux, III, Joey Phillips and Sgt.
Dominic Cuti were dispatched to the scene. They questioned and arrested
Donley. Donley was later convicted in the Amite City Mayor’s Court of simple
battery against Hingle, although the conviction was later vacated by the St.
Tammany Parish district court for procedural reasons not relevant here.
       The Amite Police Department apparently conducted an internal
investigation of the officers’ conduct during Donley’s arrest. Donley requested
a copy of the internal investigative file; his request was denied by Captain Ted
Simmons. Police Chief Jerry Trabona also refused to produce a copy of the
investigative file.
       On September 21, 2009, Donley filed a § 1983 complaint 1 pro se alleging
false arrest and the use of excessive force by the three officers. His complaint
also named Chief Trabona for negligent hiring, negligent training, and refusal
to provide a copy of the internal investigative report. Finally, the complaint


       1
        Donley’s initial complaint was much broader, involving an additional defendant and
claims under 18 U.S.C. § 241 and 18 U.S.C. § 242; the Fourth, Fifth and Sixth Amendments;
and Louisiana state law claims. His amended complaint refined his claims to those described
here.

                                            2
    Case: 10-30698 Document: 00511421258 Page: 3 Date Filed: 03/23/2011



                                  No. 10-30698


named Captain Ted Simmons for refusing to provide the internal report, for
failing to fire Sgt. Cuti, and for allegedly threatening to sue and arrest Donley.
The district court granted the officers’ motion for summary judgment on the
basis of qualified immunity. Donley’s claims were dismissed with prejudice, and
the officers were awarded costs. Donley appeals, and we have jurisdiction
pursuant to 28 U.S.C. § 1291.
                        II. STANDARD OF REVIEW
      “We review the district court’s summary judgment decision de novo, using
the same standard as the district court.         More specifically, ‘[w]hether a
government official is entitled to qualified immunity, to the extent that it turns
on a question of law, is a question that we review de novo . . . .’ In making this
determination, we review the facts in the light most favorable to the non-moving
party. Thus, in this case we review the facts in the light most favorable to the
plaintiff[].” Roberts v. City of Shreveport, 397 F.3d 287, 291 (5th Cir. 2005)
(internal citations omitted).
                                III. DISCUSSION
      “Qualified immunity protects government officials from liability for civil
damages insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known.”
Pearson v. Callahan, 129 S. Ct. 808, 815 (2009). Our qualified immunity analysis
considers: (1) whether Donley’s constitutional rights were violated; and
(2) whether that right was clearly established at the time of the officers’ alleged
misconduct. Atteberry v. Nocona General Hosp., 430 F.3d 245, 253 (5th Cir.
2005). Donley bears the burden of overcoming the officers’ qualified immunity
defense. Bennett v. City of Grand Prairie, 883 F.2d 400, 408 (5th Cir. 1989).




                                        3
    Case: 10-30698 Document: 00511421258 Page: 4 Date Filed: 03/23/2011



                                  No. 10-30698


      The three arresting officers – Ordeneaux, Phillips and Cuti – assert that
they enjoy qualified immunity for Donley’s claims. We agree. Donley cannot
show that his constitutional rights were violated because the arresting officers
had probable cause to arrest Donley at the Dirt Cheap Store.
      The record indicates that the officers responded to a call from the store
complaining about Donley. They interviewed witnesses on site who attested to
Donley’s allegedly battery.   This gave the officers “knowledge sufficient to
warrant a prudent man in believing that the person arrested had committed . . .
an offense.” Gladdin v. Roach, 864 F.2d 1196, 1199 (5th Cir. 1989). In addition,
we agree with the district court’s determination that there is no evidence in the
record to support Donley’s claims that the officers used excessive force. Since
Donley has not established that his constitutional rights were violated, the three
arresting officers are entitled to qualified immunity.
      Police Chief Trabona and Captain Simmons also assert that they enjoy
qualified immunity against plaintiff’s claims. We agree. As the district court
noted, Donley has no constitutional right to receive copies of an internal
investigative report. See, e.g., Moore v. Illinois, 408 U.S. 786, 795 (1972) (“We
know of no constitutional requirement that the prosecution make a complete and
detailed accounting to the defense of all police investigatory work on a case.”).
And there is no evidence in the record that Chef Trabona or Captain Simmons
were negligent in hiring or retaining the three arresting officers.
      For these reasons, we AFFIRM.




                                        4